COLLINS, J.
(dissenting).
I am compelled to dissent. The act, according to its title, relates simply to “persons injured on streets and other public grounds.” To use the language of counsel: “The general words 'and other public grounds,’ immediately following the word 'streets,’ under the well-settled rule of ejusdem generis, must be held to mean grounds of the same general kind as those mentioned, viz. public highways and places where the general public have the right to go, and they cannot be held to mean anything different.” See cases directly in point, in which this rule has been applied in this court: Berg v. Baldwin, 31 Minn. 541, 18 N. W. 821; State v. McCrum, 38 Minn. 154, 36 N. W. 102; Brown v. Village of Heron Lake, 67 Minn. 146, 69 N. W. 710; Rhone v. Loomis, 74 Minn. 200, 77 N. W. 31. See also 17 Am. & Eng. Enc. 278.
This act repealed by implication, and superseded, provisions in a number of municipal" charters requiring notice to be served as a condition precedent to the maintenance of actions for personal ■injuries. Nicol v. City of St. Paul, 80 Minn. 415, 83 N. W. 375. Not one of these charter provisions required such notice, except when the injuries were received by means of a defect in a street, bridge, sidewalk, or public thoroughfare. If it had been the legislative intent to include all actions against municipalities based upon personal injuries, there would have been no enumeration of places at all, but the title of the act would have been compre*134hensive, and would, in terms, have included all places over which municipalities had control. We would have no-places specified within which the injuries must have been received. “Streets and other public grounds” would not have been mentioned. The legislators would not have been so particular in specifying that this act related to those particular places,' but would have used “one compendious word” to express what was intended and what was designed. I think the language plain, and incapable of any other construction than that which is obtained by an application of the rule of construction before mentioned.
While I may be wrong, I believe that no one looking for a statute ' requiring the plaintiff in this case — injured as he was in a building used for a pumping station- — to serve a notice upon the city would expect to find such a requirement in an act having the title of the one now before us But the question here is not altogether one of legislative intent, as it might be if we were simply confronted with words used in the body of the act. The real question is as to the subject-matter of the act, and whether it is sufficiently expressed in the title. If not, it is obnoxious to the fundamental law.
If I understand the main opinion, the body of the act is gone into to ascertain what was intended, and to sustain the title as against the constitutional prohibition; for it is admitted that the rule mentioned might control if the words found in the title “were the only ones used to designate the public places in the body of the act.” . And again, “when we turn to the body of the act, it is perfectly obvious that the legislature did not intend to limit the words ‘other public grounds’ to public grounds of the same kind as streets.” I do not think the title to this act can be disposed of, and declared to be in compliance with the constitutional provision, by saying that the words “public grounds” were intended to be used ther'ein in their general and usual sense, and not in their restricted meaning. “Public grounds” generally and usually mean grounds owned by the public and used publicly; that is, by the public indiscriminately, in a public manner. See James v. Wilder, 25 Minn. 305; County of Hennepin v. Brotherhood of the Church, 27 Minn. 460, 8 N. W. 595; Chicago, B. & N. *135R. Co. v. Porter, 43 Minn. 527, 46 N. W. 75. A pumping station may be owned by the public. So is a lighthouse. But neither is used publicly. Each, except as to ownership, is as much a private establishment as if the property of an individual. If such structure's can be included in the general description of “grounds,” it becomes more difficult to see how either can properly be. designated “public grounds.”
Reference has been made to the phrase “public works of any kind,” as found in the Century Dictionary, and the statement made that it is defined broadly enough to include “waterworks.” But railways are also included in the same definition. Is it to be understood that the act in question is broad enough to include actions for damages where persons are injured upon railways or in railway stations by reason of the negligence of an officer, agent, or employee of a municipality? That is certainly the fair inference.
I do not think the title fairly apprised the legislators of the subject of the act, as that subject is determined in the main opinion, and for that reason the act itself should not be upheld. . But I do not wish to be understood as agreeing to the construction placed upon the language used in section 1 by the majority. The words “or public works of any kind” are broader than “other public grounds,” in all probability; but to them should be applied the same rule, — that of ejusdem generis, — and for the same reasons. They refer to works or places of the same general nature as those which have been, in immediate connection therewith, so carefully specified and mentioned, or possibly it might be held that they refer to public work being done in such places, — for illustration, the construction of a sewer in a park for city purposes solely, and not for the use of the public at large. Taking the main opinion as a whole, it seems to me that the rule referred to is first arbitrarily rejected, and then the words used in the body of the act, “public works of any kind,” are stretched far beyond their usual and natural meaning, in order to include a pumping station, not a public work, except in a limited sense. And then, to save the title from the constitutional prohibition, the rule is again rejected, and the stretching process again re*136sorted to, when holding that a city pumping station is within the title of an act relating to injuries received “on streets and other public grounds.”